DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huff (7,942,239).
	With respect to claim 1, Huff ‘239 teaches a muffler (Figures 5-7, #200; Figure 25, #1300) comprising: an exhaust pipe (12 or 1330) having a cylindrical shape comprising a flow passage (passage through pipes #12 or 1330) inside through which exhaust gas (EG) passes; and a space forming member (Figures 5-7, defined by outer housing of vessel #20, formed on each half of pipe #12 as best seen in Figure 7; Figure 25, defined by outer housings of tanks #1302 and #1304) that forms closed spaces (40/42 or 1310/1312) between itself and the exhaust pipe (12 or 1330), the closed spaces (40/42 or 1310/1312) being branched from the flow passage (passage through pipes #12 or 1330) and adjacent to the flow passage, wherein each of the closed spaces (40/42 or 1310/1312) and the flow passage (passage through pipes #12 or 1330) are formed so as to communicate with one another via a single communication hole (44/46 or 1320/1322).  
	With respect to claim 2, Huff ‘239 teaches wherein the closed spaces (Figures 5-7, #40/42) are arranged in a radial direction of the exhaust pipe (12), in a cross-section of the exhaust pipe (12) that is orthogonal to a flow direction of the exhaust gas (EG) in the flow passage (passage through pipe #12).  
	With respect to claim 3, Huff ‘239 teaches wherein the closed spaces (1310/1312) are arranged in a circumferential direction of the exhaust pipe (1330), in a cross-section of the exhaust pipe (1330) that is orthogonal to a flow direction of the exhaust gas (EG) in the flow passage (passage through pipe #1330).
	With respect to claim 4, Huff ‘239 teaches wherein the space forming member (Figure 25, defined by outer housings of tanks #1302 and #1304) is arranged so as to form the closed spaces (1310/1312) extending along a flow direction of the exhaust gas (EG) in a circumference of the exhaust pipe (1330), and together with the exhaust pipe (1330), form a multiple pipe (1330/1302/1304).  
	With respect to claim 5, Huff ‘239 teaches wherein the space forming member (Figure 25, defined by outer housings of tanks #1302 and #1304) is arranged so as to form the closed spaces (1310/1312) extending along a flow direction of the exhaust gas (EG) in a circumference of the exhaust pipe (1330).
	With respect to claim 6, Huff ‘239 teaches wherein the communication hole (Figures 5-7, #44/46 or Figure 25, #1320/1322) is provided at one end of each of the closed spaces (40/42 or 1310/1312) along a longitudinal direction.  
	With respect to claim 7, Huff ‘239 teaches wherein the longitudinal direction corresponds to a flow direction of the exhaust gas (EG) in the exhaust pipe (12 or 1330).  
	With respect to claim 8, Huff ‘239 teaches wherein longitudinal direction of each of the closed spaces (1310/1312) corresponds to a flow direction of exhaust gas (EG) in the exhaust pipe (1330), and the closed spaces (1310/1312) are arranged in a circumferential direction of the exhaust pipe (1330).  
Claims 1, 2, 6, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huff (5,952,625).
	With respect to claim 1, Huff ‘625 teaches a muffler (Figures 12-13, #10a) comprising: an exhaust pipe (26/27) having a cylindrical shape comprising a flow passage (passage through pipes #26/27) inside through which exhaust gas (see arrows indicating exhaust gas flow) passes; and a space forming member (defined by outer housing #16) that forms closed spaces (30a-d) between itself and the exhaust pipe (26/27), the closed spaces (30a-d) being branched from the flow passage (passage through pipes #26/27) and adjacent to the flow passage, wherein each of the closed spaces (30a-d) and the flow passage (passage through pipes #26/27) are formed so as to communicate with one another via a single communication hole (defined by opening into each of passages 30 a-d).  
	With respect to claim 2, Huff ‘625 teaches wherein the closed spaces (30a-d) are arranged in a radial direction of the exhaust pipe (26/27), in a cross-section of the exhaust pipe (26/27) that is orthogonal to a flow direction of the exhaust gas (see arrows indicating exhaust gas flow) in the flow passage (passage through pipes #26/27).  
	With respect to claim 6, Huff ‘625 teaches wherein the communication hole (defined by opening into each of passages 30 a-d) is provided at one end of each of the closed spaces (30a-d) along a longitudinal direction.  
	With respect to claim 7, Huff ‘625 teaches wherein the longitudinal direction corresponds to a flow direction of the exhaust gas (see arrows indicating exhaust gas flow) in the exhaust pipe (26/27).  
	With respect to claim 9, Huff ‘625 teaches wherein the muffler (10a) is configured as a sub-muffler provided at an upstream of a main muffler (10b) in an exhaust passage (Col. 13, Line 62-Col. 14, Line 11).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to mufflers are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837